BRITT, Judge.
Under G.S. 62-262 (e), an applicant for a common carrier certificate must prove:
“(1) That public convenience and necessity require the proposed service in addition to existing authorized transportation service, and
(2) That the applicant is fit, willing and able to properly perform the proposed services, and
(3) That the applicant is solvent and financially able to furnish adequate service on a continuing basis.”
At the hearing before the hearing examiner, applicant called six witnesses who represented five separate companies that are using or have used the services of the applicant in the transportation of heavy equipment. These witnesses testified that the services of applicant were satisfactory but that they were inconvenienced by the limited authority held by applicant. *342The witnesses, generally, were of the opinion that there is a need for the services proposed by the applicant. Applicant offered other evidence tending to show its fitness and ability to perform the proposed service.
Protestants offered evidence tending to show that they were adequately serving the area covered by the application. Their evidence tends to show that they now have more equipment than is needed and that their equipment is specialized and very expensive. Much of their equipment stands idle and their financial condition will suffer if another carrier is authorized to serve the same area.
The commission found the facts in favor of the applicant and since there is some evidence to support the facts so found, this court is bound by the findings. The facts found support the conclusion that the public convenience and necessity requires the proposed service in addition to existing authorized service. “ . . . [W]hat constitutes ‘public convenience and necessity’ is primarily an administrative question with a number of imponderables to be taken into consideration, e.g., whether there is a substantial public need for the service; whether the existing carriers can reasonably meet this need, and whether it would endanger or impair the operations of existing carriers contrary to the public interest. Precisely for this reason its determination by the Utilities Commission is made not simply prima facie evidence of its validity, but ‘prima facie just and reasonable.’ ” State ex rel. Utilities Comm. v. Great Southern Trucking Co., 223 N.C. 687, 690, 28 S.E. 2d 201, 203 (1943).
We, therefore, conclude that the order of the Utilities Commission should be
Affirmed.
Judge Arnold concurs.
Judge Vaughn dissents.